 
Exhibit 10.1

 
Commercial Property Purchase Agreement
 
Seller and buyer herein the contract:
 
Seller: Shandong Shouguang Vegetable Seed Industry Group co., LTD
 
(Legal representative): Fangchao Sun
 
Registered address: North Huaigao Rd, Luocheng Sub-district office, Shouguang
City
 
(Business License registration number): 370783000000411
 
Zip code: 262704
 
Buyer: ShouGuang Yuxin Chemical co., LTD
 
(Legal representative): Yang Ming
 
Registered address: 2nd Living Zone, Qinghe production plant, Wopu town,
ShouGuang City
 
(Business License registration number): 370783228002110
 
Zip code: 262700
 
According to the PRC contract law, the PRC urban real estate administration law
and other relevant laws and regulations, the buyer and the seller had reached
below consensus on the basis of equality, free will, unanimity during
consultation and negotiation on buying and selling the commercial property.
 
Article 1 Background of the Project Construction
 
The seller obtained, through acceptance of a transfer, the land use right in
relation to the land located at North Huaigao Rd, Luocheng Sub-district office,
Shouguang City, coded 03019, through sales transaction. The land use rights
approval document number is Shouguang (2011) No. 0468.
 
The land area is of 12,145 square meters and it is planned for the purposes of
commercial development , the authorized land use period ranged from 15th Nov,
2011 to15th Nov, 2051.
 
The seller has obtained construction approvals and will construct a commercial
building on the land referred above.   The building is (temporarily) named
Shouguang Vegetable Industrial Group Research and Development Centre.
 
Construction planning license number is 0783201100391 and construction permit
number is 2011-334.
 
Article 2 Sale Basis of The Commercial Property
 
The Commercial Property purchased by the buyer is the property owned by the
seller and there is no dispute involving the seller’s ownership.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 3 Condition of The Commercial Property
 
The unit numbers of the commercial property purchased by the buyer (the
“Commercial Property”; see the blue print in Appendix to this contract) are
based on Appendix I and are part of the construction project specified in
Article 1:
 
Block A, Level 3, 10, 12, 16, 17
 
The purpose of use of this commercial property is for office space.  It is
framed under shear wall structure and is designed for 27 levels in total, of
which 26 levels are above the ground, 1 level is under the ground..
 
The balcony of the commercial property is enclosed.
 
The total construction area of the Commercial Property registered in its
ownership certificate is 28057.71 square meters, of which interior space area is
28057.71 square meters and public sharing area of 0 square meters (see Appendix
II for explanation on the allocation of public sharing area).
 
Article 4 the Valuation Method And Price Quote
 
The seller and the buyer agreed that the price of Commercial Property is
calculated according to the following method:
 
The price will be based on the construction area; the total area of the
Commercial Project purchased is 5195.87 square meters at a unit price of RMB
7000 per square meters, and the total purchase price is RMB 36,371,090.
 
Article 5 Size Confirmation and Variance Treatment
 
Based on the price calculation method specified by the parties hereto, the
[construction area] (“Area”) will be used as the basis for area size
confirmation and variance treatment as provided below.
 
(This Article is not applicable if the per-suite price is selected by the
parties hereto.)
 
If variances occurs between the contract area size and the area size registered
in the property right registration certificate, office area size registered in
the property right registration certificate shall prevail.
 
If any dispute in regards to the variances of the property size stated between
contract and the registration certificate arises after the delivery of the
commercial property, the parties agree that the issues shall be resolved
according to the following terns:
 
(1) If the variance is less than 3% of the absolute value (including 3%), the
purchase price should be based on the actual size of the area;
 
(2) If the variance is greater than 3% of the absolute value, the buyer shall
have the right to withdraw from the deal.
 
If the buyer decides to withdraw, the seller must return the fund already paid
by the buyer to the buyer within 30 days upon receiving the buyer’s withdraw
notification and pay the interest accrued at the benchmark rate for the same
period published by the People’s Bank of China.
 
If the buyer decides not to withdraw when the variance from the absolute value
is beyond 3%, then: if the area size in the registration certificate is larger
than that specified in this Contract, the price for the portion of the
difference within the 3% variance (including 3%) shall be paid as additional
price by the buyer, and the seller shall be responsible for the portion of the
difference beyond the 3% variance with the ownership to the portion belonging to
the buyer; if the area size in the registration certificate is smaller than that
specified in this Contract, the price for the portion of the difference within
the 3% variance (including 3%) shall be refunded to the buyer, and the seller
shall refund the double amount of the price for that the portion of the
difference beyond 3% to the buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
If there is any size variance due to change of the design and the two parties
decide not to revoke the agreement, a supplementary agreement shall be made
between the two parties..
 
Article 6 Payment Method
 
The buyer is obligated to make a one-time cash deposit by wire transfer into the
seller’s designated bank account.
 
Article 7 Responsibility For Overdue Payment
 
The buyer’s failure to make payments in accordance with the provisions herein
shall be handled as follows:
 
(1) If the payment is past due less than 30 days after the due date for the
amount payable specified herein, the buyer must pay a default penalty at 0.05%
of that amount on a daily basis starting from the day after the due date for
that amount until the day when such amount has been paid in full, and the
contract shall continue to be performed.
 
 
 (2) If the payment is past due more than 30 days after the due date for the
amount payable specified herein, the seller shall have the right to terminate
this contract.  If the seller so terminates the contract, the buyer shall pay a
default penalty in the amount of 5% of the total purchase price for the property
to the seller. If the buyer agrees to continue to perform the contract, the
contract may continue to be performed upon the seller’s approval and the buyer
must pay to the seller a default penalty at 0.05% of the amount past due (this
rate of the amount must not be less than that in Article 7(1)) on a daily basis
starting from the day after the due date for that amount until the day when such
amount has been paid in full.
 
Article 8 Term Of Delivery
 
The seller shall, in compliance with PRC state and local government’s regulation
and relevant provisions, deliver the commercial property to the buyer on the
signing date of this agreement for circumstances within the meaning of the
following condition No.1. the buyer should wiring the funds to bank specified by
the seller at the same day.
 
(1). The commercial property passed the quality assessment.
 
(2). The commercial property passed the quality assessment in general.
 
(3) The commercial property generally passed assessment in multiple periods.
 
(4) the commercial property has obtained approval documents for the delivery of
the property.
 
Unless both parties mutually agree to terminate or modify the agreement, in the
event of the occurrence of any special event such as force majeure, the seller
has the right to extend the delivery date provided that the seller notifies the
buyer within 15 days of such event.
 
Article 9 Seller’s responsibility in case of late delivery of commercial
property
 
Except due to that specified in article 8, the seller’s failure to meet the
deadline for the delivery  of the commercial property shall be handled as
follows:
 
1).If the seller’s delay is less than 30 days after the deadline, the seller
shall pay to the buyer a default penalty at 0.05% of the amount of purchase
price on a daily basis starting from the day after the delivery date specified
in Article 8 until the day when the commercial property has been delivered, and
the contract shall continue to be performed.
 
 
 

--------------------------------------------------------------------------------

 
 
2). If the seller’s delay is more than 30 days after the deadline, the buyer
shall have the right to terminate the contract.  If the buyer so terminates the
contract, the seller must return all the amount of purchase price already paid
by the buyer to the buyer within 30 days upon receiving the notification of
termination from the buyer and pay the buyer a default penalty in the amount of
5% of the cumulative amount already received from the buyer. If the buyer
requests that the performance of the contract be continued, the contract may
continue to be performed and the seller must pay the buyer a default penalty at
0.05% of the amount of purchase price (this rate of the amount must not be less
than that in Article 9(1)) on a daily basis starting from the day after the
delivery date specified in Article 8 until the day when the commercial property
has been delivered.
 
Article 10 Arrangement For Any Change of Planning and Design
 
If any change of planning approved by the bureau of planning and administration
and any the modification of design agreed to by the design institute will affect
the function and quality of the commercial property, the seller shall notify the
buyer in writing within 10 days of such approval.
 
The buyer shall have the right to respond in writing, within 15 days upon
receiving such notification, as to whether to return the commercial
property.  Failure to respond by the buyer within 15 days shall be considered
acceptance of such change or modification.  If the seller fails to notify the
buyer of such change or modification, the buyer shall have the right to return
commercial property.
 
If the buyer decides to return the commercial property, the seller must return
all the purchase price already received to the buyer within 30 days upon
receiving such request from the buyer and pay to the buyer interest at the
benchmark rate for the same period published by the People’s Bank of China.  If
the buyer decides not to return the commercial property, the buyer must enter
into a supplemental agreement with the seller.
 
Article 11 Delivery
 
When the conditions for the delivery of the commercial property are satisfied,
the seller shall notify the buyer to complete necessary procedures for the
change of the ownership. During the assessments of the commercial property by
both parties, the seller must provide approval documents and undersign property
delivery list. For properties designed for residential purpose, the seller must
also provide documents for guarantee of residential property and usage
instruction. The buyer is entitled to refuse the delivery of the property if the
seller fails to provide all necessary documents of the delivery process set
forth above, the seller is also held responsible for the consequences caused by
the late delivery.
 
If, due to any reason on the part of the seller, the delivery fails to be
carried out on time, both parties agreed to handle  the delay of the delivery of
the commercial property as follows: if the seller’s delay is less than 30 days
after the deadline, the seller shall pay to the buyer a default penalty at 0.05%
of the amount of purchase price on a daily basis starting from the day after the
delivery date specified in Article 8 until the day when the commercial property
has been delivered, and the contract shall continue to be performed.  If the
seller’s delay is more than 30 days after the deadline,  the buyer shall have
the right to terminate the contract.  If the buyer so terminates the contract,
the seller must return all the amount of purchase price already paid by the
buyer to the buyer within 30 days upon receiving the notification of
termination  from the buyer and pay the buyer a default penalty in the amount of
5% of the cumulative amount already received from the buyer.  If the buyer
requests that the performance of the contract be continued, the contract may
continue to be continued and the seller must pay the buyer a default penalty at
0.05% of the amount of purchase price (this rate of the amount must not be less
than that in Article 9(1)) on a daily basis starting from the day after the
delivery date specified in Article 8 until the day when the commercial property
has been delivered.
 
 Article 12
 
The seller warrants that the commercial property on sale is not subject to any
liability or ownership dispute; if, due to any reason on the part of the seller,
the property ownership to the commercial property cannot be registered or is
involved in any dispute,  the seller will also be held liable for the resulting
consequences.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 13 The Seller’s Promise regarding the normal functioning  of public
ancillary and utility
 
The seller promises to provide all basic facilities, the public ancillary and
utility, such as underground car park, necessary for the normal use of the
commercial property  without any further charge to the buyer,.
 
If the public utility is not ready for use on the date of commercial property
delivery, the both parties agreed to settle the dispute by the following terms:
 
1. The seller will be held liable for the responsibility for the delivery
failure due to unresolved issues related to the seller.
 
2. The buyer will be entitled to receive a penalty payment of 0.01% of property
purchase price from the seller, if the public utility fails to meet the deadline
of the delivery date.
 
Article 14 Commitment on Registration Documents
 
The seller must file all essential documents for registration of the property
ownership right within 15 days of the delivery of the commercial property. Upon
the completion of the registration, the seller should provide the registration
documents of property right to buyer.  If the seller fails to obtain such
property ownership documents within the specified time for any reason on the
seller’s part,  the buyer may, upon consultation between the two parties, also
willingly choose to  keep the commercial property until the seller completes
such ownership registration procedures.
 
Article 15 Responsibility of Repair and Maintenance
 
Guarantee document of the quality of the commercial property must be attached to
the agreement as an appendix. The seller will assume responsibility of property
repair and maintenance set forth in the guarantee document of the quality upon
delivery of the property.
 
The seller is obliged to recover damage due to the quality issues, the seller
must also provide assistance to repairing the damage caused by force majeure,
although the seller will not held responsible for the damage and repairing fees
to the buyer may be applicable in such circumstances.
 
Article 16
 
The buyer will be entitled to the ownership of the inner space in the commercial
property, the seller owns the right to name the commercial property, surrounding
walls and its affiliated public utility.
 
Article 17
 
The buyer is prohibited to alter the main structure and the weighting design of
the commercial property if such property is purchased for office use. Unless
specified in this or other relevant agreement, the buyer is entitled to share
with other owner of the commercial property for the public utilities in the area
and held responsible for the duties set forth In the agreement.
 
The seller is prohibited to alter the purpose of the public utilities in the
area of the commercial property.
 
Article 18
 
The two parties may settle dispute arising from the sales of the commercial
property, though negotiation and consultation, or otherwise, by the following
terms:
 
1). Settled through arbitration commission in a location closer to the seller.
 
2) propose a lawsuit in the people’s court.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 19
 
Upcoming issues not specified in the agreement may be included in supplementary
agreement.
 
Article 20
 
Both the agreement and its appendix are legitimate and enforceable. Hand written
and device generated print are both legitimate and enforceable.
 
Article 21
 
The agreement is made in duplicate copies with a total of 8 pages each, both
copies owned by the seller and the buyer has the same legal effect,
 
Article 22
 
The agreement will come into effect and become enforceable upon the undersign by
the two parties.
 
Article 23
 
The seller is obligated to complete the registration procedures at the housing
administration bureau within 30 days of the presale of the commercial property.
 

The seller (seal)   The buyer (seal)       Legal Representatives:   Legal
Representatives:       As of Date:________     As of Date:________

 
 
The agreement of the sales of the commercial property is provided by the
department of the construction
 
Appendix i: blue print of the commercial property
 
Appendix ii: the explanation of the public area forms a part of the guidance.


--------------------------------------------------------------------------------

 